Checkpoint Systems, Inc. Worldwide Corporate Headquarters 101 Wolf Drive Thorofare, NJ 08086 Bryan T. R. Rowland Associate General Counsel and Corporate Secretary Direct. 856-384-3111 Tel. 800-257-5540 Fax: 856-848-5297 bryan. rowland@checkpt.com April 4, 2013 Ms. Cecilia D. Blye, Chief Office of Global Security Risk U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549-5546 Re:Checkpoint Systems, Inc. Form 10-K for the Fiscal year Ended December 30, 2012 Filed March 5, 2013 File No. 1-11257 Dear Ms. Blye, I am writing in response to your March 22nd letter concerning disclosure in Checkpoint’s 10-K of any contacts with Syria or Sudan. That letter referred to a page on our Company website which lists the contact information for Checkpoint employees serving a particular country or region including Syria. We expect that we will need additional time to identify and gather information particularly to the extent it is located in overseas locations.With this in mind, we respectfully request an extension of ten business days until April 19, 2013 to respond to your requests. If you have any questions regarding this matter, please contact me at (856) 384-3111. Thank you. Sincerely, /s/ Bryan T. R. Rowland Bryan T. R. Rowland Associate General Counsel and Secretary cc:Pradip Bhaumik, Esquire, Special Counsel, Office of Global Security Risk Larry Spirgel, Assistant Director, Division of Corporate Finance Thomas L. Hanley, Esquire, Stradley Ronon Stevens & Young, LLP
